Case 1:19-cr-00277-JSR Document 52 Filed 09/24/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

oe ee x
UNITED STATES OF AMERICA, :
19-cer-277 (JSR)
Vv.
LARRY WHITE, : ORDER
Defendant. :
Bo ee x

JED S. RAKOFF, U.5.D.d.

Defendant Larry White was arraigned on the second superseding
indictment on August 19, 2020. Following arraignment, defense
counsel indicated that he would like to request funding for his
paralegal. He also indicated that he did not need to request
funding for an investigator at that time, but that he might in the
future. The Court instructed defense counsel to submit a written
application, including a cap on the total amount sought.

On September 18, 2020, defense counsel submitted a letter
requesting funding for (1) a paralegal, (2) an investigator, (3) a
DNA expert, and (4) a cell site forensic analyst. The letter did
not specify the hourly rate sought, or a total cap on the fees
sought for any of these four individuals. It did not list their
qualifications. And the letter did not even identify by name the
proposed cell site expert. See ECF No. 51, at 2 (*Counsel’s
previous expert in this scientific area, Jerry Grant, has indicated

that he is currently unavailable but would be willing to refer a

 
Case 1:19-cr-00277-JSR Document 52 Filed 09/24/20 Page 2 of 3

colleague to substitute for himself in this arcane area of
evidence.”)

On Monday, September 21, in a teleconference before the Court,
the Court asked what hourly rates defense counsel sought. He
responded that he sought the “court’s standard rates” for experts
of this sort. The Court also noted that defense counsel had not
stated the qualifications of these individuals. Defense counsel
promised to send the resumes to Chambers later that day. Defense
counsel submitted the resumes for Gregory Rheubottom (paralegal),
Kevin Hinkson (investigator), and Dr. Lawrence Kobilinsky
(proffered as a DNA expert).

Based upon previously submitted financial materials, and the
fact that White has been incarcerated since his arrest in this
case, the Court determines that White remains indigent. Although
the defense failed to provide either a cap or an hourly rate for
any of these three individuals, based upon the Court’s independent
research, it has determined what it believes to be a reasonable
rate for them.

For present purposes, the Court finds Mr. Rheubottom, Mr.
Hinkson, and Dr. Kobilinsky sufficiently qualified, and the Court
concludes, pursuant to Ake v. Oklahoma, 470 U.S. 68 (1985) and its
progeny, that the United States must provide reasonable funding
for White to retain these individuals as “basic tools of an

adequate defense.” Id. at 77.

 

 
Case 1:19-cr-00277-JSR Document 52 Filed 09/24/20 Page 3 of 3

Mr. Rheubottom shall be compensated at a rate of $75 per hour,
for no more than 100 hours,

Mr. Hinkson shall be compensated at a rate of $110 per hour,
for no more than 50 hours.

Dr. Kobilinsky shall be compensated at a rate of 5200 per
hour, for no more than 20 hours.

Should it become necessary for any of these individuals to
expend more time on this case than the cap specified herein,
defense counsel must submit a written application for an increase,
demonstrating with specificity the need for said increase, and
stating with specificity the new cap on hours that defense counsel
proposes.

The request for funding for a (yet unidentified) cell site
forensic analyst is denied, without prejudice to renewal if defense
counsel identifies a qualified expert and demonstrates that such
an expert should be deemed a “basic £001 [1 of an adequate defense.”

Defense counsel must register with, and submit requests for
payment through, the e-voucher system maintained by the Criminal

Justice Act docket clerks.

 

SO ORDERED.
Dated: New York, NY Vel 4 Lee
- ae
September 24, 2020 JED S. RAKOFF, U.S,D.d.

 

 
